JS 44 (Rev, 02/19)

(VRE 220-cv- 01284, Covpastiriiep 03/11/20 Page(t off8 $4

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by ihe Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM}

 

I. (a) PLAINTIFFS
The United States of America

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES}

 

ie At (Firm Name, fais and Telephone Number),
KML , P.C. — Rebecca A. ‘Sol larz, Esquire
701 Niarket Street, Ste. 5000, Phifa., PA 19106

 

NOTE:

Attomeys (if Known)

 

RESTON So ntractors, Inc.

820 Fox Chase Road, Suite 2
Rockledge, PA 19046

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES

eo

4

Montgomery
ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE FRACT OF LAND INVOLVED.

 

. BASIS OF/JURISDICTION (Place an “X” in One Box Only)

 

 

(or Diversity Cases Onl

  

It. CITIZENSHIP OF PRINCIPAL PA TEES (Place an °X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

  

 

 

 

   

 

 

 

 

 

 

 

   

, ef 1 U.S. Governfnent 3 Federal Question PEF DEF E PTF DEF
, {U18. Government Not a Party) Citizen of This State | f o1 Mt Incorporated or Principal Place a4 o4
/ oad In This State
f
f
04 Diversity Citizen of, Another Syate O 2 O 2 Incorpdrated and Principal Piace Oo5 05
Gudicate Cittenship of Parties in Hew Hl) a usiness In Another State
Citizen or Subject of a 03 Oo 6
Foreign Country
“IN -NATURE OF Sur (Place a an ae inv nt One Box Onky) Click here for; Nature o
L& ‘CONTRACT: : CORRES iy TORTS ©  FORFEITURE/PENAL TY [222 BANKRUPTCY: =: OTHER ‘STATUTES
110 Instance PERSONAL INJURY PERSONALINJURY [0 625 Pig Related Seizure 0 422 Appeal 28 USC 158 (J 375 False Claims Act
120 Marine O 310 Airplane 7 365 Personal Enfury - of Property 21 USC 881 | C} 423 Withdrawal 1) 376 Qui Fam (31 USC
i) 130 Miller Act © 315 Airplane Preduct Product Liability € 696 Other 28 USC 157 3729%{a))
: 140 Nepotiable Instrument Liability O) 367 Health Care/ O) 400 State Reapportionment
i 50 Récovery of Overpayment | 320 Assault, Libel & Pharmaceutical _PROPERFY: RIGHTS 2.2) 410 Antitrust
; Enforcement of Judgment Slander Personal Engury 820 Cepyrights O 430 Banks and Banking
i O i5}*Medicare Act © 330 Federal Employers’ Product Liability OF 830 Patent O 450 Commerce
4 2 Recovery of Defaulted Liability [ 368 Asbestos Personal 0) 835 Patent - Abbreviated O 460 Deportation
Stu Loans O 340 Marine Injury Product New Drug Application 10) 470 Racketeer Influenced and
tee Veterans) CO 345 Marine Product Liability (1 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY [fo LABOR” See SOCAL SECURELY 2:2] 01 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle O 370 Other Fraud a 710 Fair Labor Standards 0 861 HIA (1395ff) 0 485 Telephone Consumer
0 168 Stockholders’ Suits © 355 Motor Vehicle 0 371 Truth in Lending Act 862 Black Lung (923) Protection Act
O 190 Other Contract Product Liability O 380 Other Personal 0 720 Labor/Management 0 863 DEVC/DIWW (405(2}) [CF 490 Cable/Sat TV
1 195 Contract Product Liability | 366 Other Personal Property Damage Relations C] 864 SSID Title XVI fT 850 Securities‘Commodities/
O 196 Franchise Injury O01 385 Property Damage O 740 Railway Labor Act 0 865 RST 405(eh) Exchange
OG 362 Personal Injury - Product Liability © 751 Family and Medical FF 890 Other Statutory Actions
Medical Malpractice Leave Act O 841 Agricultural Acts
[EES REAL PROPERTY 20 fe) CIVIL RIGHTS 22: PRISONER PETITIONS =| 790 Other Labor Litigation S| REDERAL TAX-SUITS =] 893 Environmental Matters
G 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: O 791! Employee Retirement O 870 Taxes (U.S. Plaintiff 0 895 Freedom of Information
G 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant} Act
O 230 Rent Lease & Ejectment O 442 Employment O 510 Motions to Vacate O 871 IRS—Third Party 1 896 Arbitration
O 240 Torts to Land 011 443 Housing/ Sentence 26 USC 7609 O 899 Administrative Procedure

Accommodations

CF 445 Amer. w/Disabilities -
Employment

G 446 Amer. w/Disabilities -
Other

OF 448 Education

O 245 Fort Product Liability
17 290 AJE Other Real Property

 

 

OF 530 General
01 535 Death Penalty
Other:

0 540 Mandamus & Other

OF 550 Civil Rights

01 555 Prison Condition

0 560 Civil Detainee -
Conditions of
Confinement

IMMIGRATION =

 

 

 

 

0 462 Naturalization ‘Application
01 465 Other Immigration
Actions

 

Act/Review or Appeal of
Agency Decision

OF 950 Constitutionality of
Siate Statutes

 

 

(72 Removed from O 3. Remanded from O 4 Reinstatedor O 5 Transferred from 0 6 Mubtidistrict OG 8 Multidistrict
State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifiy Transfer Direct File")

 

 

28 U.S.C,

Brief descri

VI, CAUSE OF ACTION
‘ Enforce

 

tion of cause:
Collections

Cite the U.S. Givi Statute under which you are filing (Doe net cite jurisdictional statutes untess diversity):

HAR TT 2000 7

 

 

 

 

 

VIE REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in/compigift:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURY DEMAND: O Yes Le D
Vill. RELATED CASE(S) ; TZ
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE 2 orth “ SIGNATURE OF ATTORNEY OF RECORD i a
PAL? Iho

Pt Vy ee ual 4? A ae

FOR OFFICE USE ONLY ? ia

RECEIPT #

APPLYING IFP

FUDGE

MAG, JUDGE

 
Case 2:20-CV-O138 4 MM Po Roe TS Rit ESR HAL 20 Page 2 of 8

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA
Plaintiff CIVIL ACTION NO.
vs.
R & M Masonry Contractors, Inc.
Defendants

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of this
form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and all
other parties, a case management track designation form specifying the track to which those defendants
believe the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -- Cases brought under 28 U.S.C.
§2241 through §2255, ()

(b) Social Security -- Cases requesting review of a
decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits. {)

(c) Arbitration -- Cases required to be designated for
arbitration under Local Civil Rule 53.2. ()

(d) Asbestos -- Cases involving claims for personal injury
or property damage from exposure to asbestos. ()

(e) Special Management -- Cases that do not fall into tracks
(a) through (d) that are commonly referred to as complex
and that need special or intense management by the court.
(See reverse side of this form for a detailed explanation of
special management cases.) ()

(f) Standard Management -- Cases that do not fall into >
any one of the other tracks.

|
3/9/2020 \ Lo

Date

Rebecca A. Solarz, Esq.

Attorney for Plaintiff, United States of America
Pennsylvania Attorney I.D. No. 315936

Suite 5000 — BNY Independence Center

701 Market Street

Philadelphia, PA 19106-1532

(215) 825-6327 (Direct)
rsolarz@kmilawgroup.com

 
05

Case 2:20-cv-01384-MMB_ Document 1 Filed | 93/11/20 Page 3 of 8
UNITED STATES DISTRICT COU

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment fo the appropriate calendar)

Address of Plaintifr. C/O Suite 5000 — BNY Independence Center, 701 Market Street, Philadelphia, PA 19106-1532

 

820 Fox Chase Road Suite 2 Rockledge, PA 19046
Address of Defendant: Ox Menase Toad suite soe cee

 

Place of Accident, Incident or Transaction: Action of Enforced Collections

 

 

RELATED CASE, IF ANY;

Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

 

 

 

 

 

 

 

 
   

 

 

  
 
   

 

 

 

 

 

 

    

 

1. Is this case related to propertyincluded in an earlier numbered suit pending or within one year Nd W
previously terminated action in this court? 7 [| \
2, Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No wv i
pending or within one year previously terminated action in this court?
3. Does this case involve the validity or infringement of a patent already in suit or any earlier i Yes No ow
numbered case pending or within one year previously te ten nated Action of this court? /
/ J
4, Is this case a second or successive habeas cor pus, s social { security ppeal, or pro se civil rights f Yes y
case filed by the same individual? / / i
I certify that, to my knowledge, the within case Di is / sit lated to any case now pending oy within one year pre iously terminated action in
this court except as poted above. f . . \ One
ies / \

i

oe Attorney-at-Law / Pro Sé a Attorney LD. # (if applicable)

yet,

 

CIVIL: (Place a ¥ in one category only)

 

A, {Federal Ouestion Cases: B. Diversity Jurisdiction Cases:
(Ai. / Indemnity Contract, Marine Contract, and All Other Contracts C1] =f. Insurance Contract and Other Contracts
LJ 2/ FELA [.] 2. Airplane Personal Injury
[1 4. Jones Act-Personal Injury [] 3. Assault, Defamation

4, Antitrust 4. Marine Personal Injury

5. nt 5. Motor Vehicle Personal Injury

et tf Management Relations 6. Other Personal Injury (Please specify):

[] 7. Civil Rights 7. Products Liability
L] 8 Habeas Corpus 8. Products Liability - Asbestos
H 9, Securities Act{s) Cases [] %. Allother Diversity Cases

16. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify):

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

 

 

 

 

 

 

 

l, counsel of record or pro se plaintiff, do hereby certify:
Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:
Relief other than monetary damages is sought.

DATE:

 

Attorney-at-Lesy / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P, 38.

 

 

Civ. 609 15/2018)

 
Case 2:20-cv-01384-MMB Document 1 Filed 03/11/20 Page 4 of 8

UNITED STATES DISTRICT COURT

 

FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA
Plaintiff
CIVIL NO.
vs.
aed
R & M Masonry Contractors, Inc. dh Kj ue \ \
Defendant
COMPLAINT

The United States of America, on behalf of its Agency, the Department of
Treasury, by its specially appointed counsel, Rebecca A. Solarz of KML LAW GROUP,
P.C., represents as follows:

i. This Court has jurisdiction pursuant to 28 U.S.C. 1345.

2. The last-known address of the Defendant, R & M Masonry Contractors,
Inc. (“Defendant”) is 820 Fox Chase Road, Suite 2, Rockledge, PA 19046.

3. That the Defendant is indebted to the plaintiff in principal amount of
$20,496.00, plus interest of $481.42, plus penalty of $2,786.05, plus administration fees
of $8,588.06 for a total of $32,351.53. A true and correct copy of the Certificate of
Indebtedness is attached as Exhibit “A” (“Certificate of Indebtedness”).

4. Demand has been made upon Defendant by Plaintiff for the sum due but
the amount due remains unpaid.

WHEREFORE, the plaintiff demands judgment against Defendant as follows;
Case 2:20-cv-01384-MMB Document 1 Filed 03/11/20 Page 5of 8

(A) In the amount $32,351.53.
(B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum
of $150.00.
(C) Interest from the date of judgment at the legal rate of interest in effect
on the date of judgment until paid in full.
(D) Costs of suit.
Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

any judgment rendered in it favor in this action from any debt accruing.

United States of America by and through
its specially appointed counsel

KML Law Group, P.C. Ne fo
By: Ooms
xv

Rebecca A. Solarz, Esquire
BNY Independence Center
701 Market Street

Suite 5000

Philadelphia, PA 19106-1532
(215)825-6327
RSolarz@kmilawgroup.com
Case 2:20-cv-01384-MMB Document 1 Filed 03/11/20 Page 6 of 8

UNITED STATES DISTRICT COURT
FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Plaintiff CIVIL NO.

VS.

R & M Masonry Contractors, Inc.

 

Defendant

EXHIBITS

“A” CERTIFICATE OF INDEBTEDNESS
Case 2:20-cv-01384-MMB Document 1 Filed 03/11/20 Page 7 of 8

@ U.S. DEPARTMENT OF THE TREASURY

BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S. DEPARTMENT OF LABOR
OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION (OSHA)

CERTIFICATE OF INDEBTEDNESS

RK & M Masonry Contractors, Inc.
820 Fox Ctiase Road, Suite Z
Rockledge, PA 19046

ATTN:

EIN: @

Agency 0 No: Aaa

| hereby certify, as part of my duties with the U.S, Department of the Treasury (Treasury), Including referring
matters to the U.S. Department of Justice (00J) for litigation, | am a custodian of records of certain files sent by
the U.S. Department of Labor, Occupational Safety & Health Administration (OSHA) to Treasury for collection
actions. As a custodian of records for Treasury, t have care and custody of records relating to the debt owed by

R & M Masonry Contractors, Inc. (DEBTOR) ta OSHA.

 

The information contained in this Certificate of Indebtedness is based on documents created by an employee or
contractor of OSHA based on his/her knowledge at or near the time the events were recorded, including the
review of Occupational Safety and Health Administration (OSHA) violations, or by an employee or contractor of
Treasury based on his/her knowledge at or near the time the events were recorded, Including the review of.
Occupational Safety and Health Administration (OSHA) violations.

Upon completion of an investigation covering the DEBTOR’s operations from 8/16/2017 through 8/16/2017, OSHA
issued a Citation and Notice of Penalty against the DEBTOR in the amount of $19,520.00 with an annual interest
rate of 1.00% and an annual penalty rate of 6.00% for various citations. According to OSHA historical records the

debt became delinquent on October 13, 2617.

Treasury's regular business practice is to receive, store and rely on the documents provided by OSHA, when debts
are referred to Treasury for collection activities, including litigation. OSHA referred the claim to Treasury's Bureau
of the Fiscal Service, Debt Management Services (DMS) to collect the delinquent debt on May 21, 2018,
Case 2:20-cv-01384-MMB Document1 Filed 03/11/20 Page 8 of 8

@ U.S. DEPARTMENT OF THE TREASURY

BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S, DEPARTMENT OF LABOR
OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION (OSHA)

CERTIFICATE OF INDEBTEDNESS

On January 15, 2020, DMS referred the claim to DOJ for litigation and collection in the amount due of 520,496.00
with daily Interest of $0.56 and daily penalty of $3.37. Further, | certify that {am familiar with Treasury's record
keeping practices, including the receipt of files from OSHA. As of January 23, 2020, the DEBTOR is indebted to the
United States in the amounts stated as falfows:
&

Principal: 5 20,496.00

Interest (@1.00%4): S$ 481.42

Penalty (@6,00%): 5 2,786.05

Adminfees: $ 8,588.06

Total: § 32,351.53

The balance stated in the case listed above is current as of January 23, 2020, including any applicable interest,
penalties, administrative fees, and DMS and DOJ fees (pursuant to 31 U.S.C. 3717(e) and 3711(g)(6), {7); 32 C.F.R.
285.12(j) and 31 C.F.R. 901.4(f); and 28 U.S.C. 527, note).

Pursuant to 28 U.S.C. §.1746(2}, | certify under penalty of perjury that the foregoing is true and correct to the best
of my knowledge and belief based upon information provided by OSHA and information contained in Treasury's

Regina Crisafulli

Financial Program Specialist

U.S. Department of the Treasury
Debt Management Services
